Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant recites “that the inner race rotates at a speed that is the same as that of the outer race when the electric motor is driven such that the outer race rotates at a speed that is the same as or higher than that of the inner race in a rotational direction that is the same as that of the inner race.”  However, this is not consistent with applicant’s detailed disclosure.  Applicant’s description of the invention indicates that the inner race, which is connected to the wheels, rotates at the same speed as the out race when the motor is activated and the inner race can rotate faster than the outer race, but the outer race cannot rotate at a higher speed than the inner race because of the one-way clutches.
Regarding claim 8, applicant claims two second power devices connected to the two wheels. This is inconsistent with applicant’s disclosure.  Applicant’s detailed disclosure describes a first power devices 200 for driving two wheels 110, 120, and second power devices 202, 204, that drive a second 
Regarding claim 10, the phrase “the number of time” is unclear and lacks clear antecedent basis in the claim.  It appears that applicant intends to claim “an amount of time” of “period of time”, not “a number of time”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011-102112 to Yasui.
Yasui teaches a race car (a four wheeled vehicle that could be used for racing) for performing non-powered driving by using gravity and momentary acceleration by using a power unit, the race car comprising: a first power device (electric motor 10 that is controlled by the user and can be controlled to produce momentary acceleration) configured to supply power to the race car when the race car is momentarily accelerated; two one-way clutches (two one-way clutches 20 are positioned on opposite sides of power input in the embodiments of Figures 11(j) and 11(k)) connected to the first power device; and two wheels 2 connected to the two one-way clutches, respectively, wherein the two wheels may rotate at different speeds and are supplied with power supplied from the first power device through the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Friedmann (PGPub 2015/0328972).
Regarding claim 2, Yasui teaches that the first power device includes: a transversely oriented electric motor 10 configured to supply power (see para [0024], line 1) and gearing 11 connected to the motor for transferring power to the wheel drive shafts, wherein the two one-way clutches 20 are installed between the center of the gearing and the two rotary shafts, respectively.  
Yasui is silent regarding a pinion gear connected to the electric motor and a spur gear engaged with the pinion gear, the race car further comprises two rotary shafts connecting the centers of the two wheels and the center of the spur gear.
Friedmann shows a transversely oriented electric motor 10 with a pinion gear connected to the motor and a spur gear engaged with the pinion gear such that rotary shafts connect to the centers of the two wheels and the center of the spur gear (see Figure 1). 
It would have been obvious to one of ordinary skill in the art to provide the Yasui drive arrangement with a pinion gear connected to the motor engaging a spur gear on the axle between respective rotary shafts that drive respective wheels, as taught by Friedmann, in order to provide a simple and efficient rotational connection between the electric motor and the respective wheels.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui and Freidmann as applied to claims 2-3 above, and further in view of Tatara (PGP 2003/0037977).
Regarding claim 4, the combination is silent regarding the calculation of car speed based on the RPM of the wheels.
Tatara teaches a four wheel drive vehicle having electric motor drive at 14 that is controlled in response to determined vehicle speed.  Wheel speeds are detected by wheel speed sensors 48 (described in para [0048]).  An ECU 42 calculates vehicle speed Vcar according to the wheel speeds detected and uses those values to control drive input from the electric motor.  Although not specifically discussed in Tatara, it is well known that wheel diameter or a multiplier based on wheel diameter is required to convert wheel speed to vehicle speed.  
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with wheels sensors/encoders and a control unit to calculate vehicle speed from the wheel speed and .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Ross (USPN 10,050,760).
Regarding claim 5, Yasui lacks a communication unit configured to transmit driving information of the race car to a server, and receives a control signal of the first power device for momentary acceleration from the server when the driving information of the race car satisfies a specific condition; and a control unit configured to control the first power device based on the control signal received by the communication unit, wherein the control signal is configured to control the first power device such that the race car travels at a preset speed for a preset period of time.  
Ross teaches an automated vehicle AV with a communication unit 235 configured to transmit driving information of a car AV to a server 375, and receives a control signal of the first power device for momentary acceleration from the server when the driving information of the car satisfies a specific condition (AV is in a useful location and not already transporting a rider); and a control unit 220, 225, configured to control car power device based on the control signal received by the communication unit, wherein the control signal is configured to control the first power device such that the race car travels at a preset speed for a preset period of time in that a route is selected that initiates operation of the AV for a preset period of time (arriving at a predetermined arrival time) and at a preset speed (speed that is within legal limits of the route to be followed).  
It would have been obvious to one of ordinary skill in the art to provide the Yasui vehicle with automated route guidance controls, including a communication unit that communicates with a server and a control unit that receives commands from the server to operate the vehicle at a preset speed for a preset period of time, as taught by Ross, in order to allow automatically drive the vehicle so as to relieve the rider of driving activities while being transported by the vehicle.
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Peterson (USPN 3,433,317).
Regarding claim 7, Yasui lacks at least one of a propeller, a blade, a jet engine, and a ducted fan for obtaining an additional acceleration when the race car is momentarily accelerated.  
Peterson teaches a vehicle driven using an electric drive motor 43 and a jet turbine 6 and ducted fan 7, in order to provide high speed propulsion with better fuel mileage, economy in construction and maintenance (see col. 2, lines 1-7).
It would have been obvious to one of ordinary skill in the art to provide the Yasui vehicle with a fan and/or jet propulsion unit, as taught by Peterson, in order to provide more gas efficient propulsion at high speed and that is inexpensive to construct and maintain.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Terayama (USPB 8,255,104).
Yasui is silent regarding two second power devices connected to two wheels (applicant appears to intend to claim a second set of wheels here), respectively, wherein the two second power devices supply different power to the two wheels, respectively, when the race car is momentarily accelerated.  
Terayama teaches a vehicle having a first power device (electric motor 21) connected to two wheels 11L, 11R, and two second power devices (electric motors 52L, 52R) 78 connected to two wheels 12L, 12R, respectively, (see Figure 1) wherein the two second power devices supply different power to 
It would have been obvious to one of ordinary skill in the art to provide the Yasui vehicle with two second power devices, as taught by Terayama, in order to provide four wheel drive capability thereby increasing drive stability and power.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Hennings (PGP 2011/0196557).
Regarding claim 9, Yasui lacks a button configured to indicate performance of the momentary acceleration; and a control unit configured to perform the momentary acceleration by controlling the first power device if receiving an input of the button.  
Hennings teaches a racing car having an electric power unit G1, G2, with a boost push button BK (Figure 1 and para [0059], lines 3-6) for activating boost energy that momentarily accelerates the vehicle and a control unit MS2 (para [0027], lines 1-4) configured to perform the momentary acceleration by controlling a first power device if receiving an input of the button so that the electric motor can use stored energy for a short amount of time to provide additional power in acceleration phases of operation (see para [0009], lines 3-8).  
It would have been obvious to one of ordinary skill in the art to provide the Yasui vehicle with a push button configured to indicate performance of the momentary acceleration and a control unit configured to perform the momentary acceleration by controlling the first power device if receiving an input of the button, as taught by Hennings, in order to provide additional power during acceleration phases of operation.
Regarding claim 10, Hennings teaches that the time by which the momentary acceleration is performed is restricted to a specific reference value or less by using the input of the button (power boost is for a limited amount of time).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colavincenzo teaches a push-to-pass button that briefly increases speed on an as-needed basis and automatically terminates the additional drive.
Penilla teaches a cloud-based automated control system.
Samie teaches an electric vehicle having one-way clutches on opposite sides of motor drive input.
Kelty teaches a communication system connecting and electric vehicle to a server.
Irikura teaches a power device having a pinion gear 240 that engages a spur gear 206 to drive two axle shafts via respective overrunning clutches.
Eickmann teaches a four wheeled land vehicle propelled using ducted propellers.
Arakawa teaches electric motor power devices connected to drive wheels via one-way clutches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/